Title: To George Washington from Tench Coxe, 5 November 1794
From: Coxe, Tench
To: Washington, George


        
          November 5th 1794.
        
        Mr T. Coxe presents his most respectful compliments to General Washington and has the honor to request his acceptance of a recent publication concerning the Affairs of the United States. He begs leave to remark, that this work contains his reflected opinions upon many of the greater operations of this country & government. He trusts that the General will excuse this observation in the present season, when local & personal politics have occasioned the opinions and conduct of many to be for a time misunderstood by some, and perhaps misrepresented.
      